Citation Nr: 0729809	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-35 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable initial disability rating for 
left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel







INTRODUCTION

The veteran had active service from September 1994 to 
September 1997 and from November 2001 to November 2002.

This matter comes before the Board of Veterans' Appeals from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
that granted service connection for left ear hearing loss and 
assigned a noncompensable disability rating, effective 
November 4, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the noncompensable disability 
rating assigned for his left ear hearing loss does not 
accurately reflect the severity of his disability.  The Board 
notes the veteran's last VA compensation and pension 
examination occurred in January 2004.  The veteran sought 
treatment for chronic left ear drainage in December 2004 and 
he has essentially reported that his condition has worsened 
since that time.  Under these circumstances, the Board is of 
the opinion that the veteran should be afforded a VA 
examination to assess the current severity of his service-
connected left ear hearing loss.

In addition, the VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2006). The veteran has not been advised of the 
specific evidentiary criteria which must be satisfied to 
substantiate his claim for an increased disability rating. 
Thus, VA has not fully complied with its duty to notify the 
claimant of the evidence required to establish entitlement to 
service connection. See Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  Provide the veteran a VA audiological 
examination to assess the current severity 
of his left ear hearing loss.  Audiometric 
testing should be accomplished and 
reported in accordance with 38 C.F.R. 
§ 3.385.  The veteran's claims file and a 
copy of this remand must be provided to 
the examiner in conjunction with the 
examination.  Any necessary special 
studies should be performed and all 
pertinent clinical findings should be 
reported.  

2.  Review the claims file and ensure that 
the notification and development action 
required by statute, implementing 
regulation, court decisions, and VA 
directives is completed, to include 
notifying the veteran of the evidence 
required to establish entitlement to an 
increased disability rating.

Such notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claim and 
inform him of which information and 
evidence, if any, that he is to provide and 
which information and evidence, if any, VA 
will attempt to obtain on his behalf.  The 
veteran should also be advised to send to 
VA all evidence in his possession which 
pertains to the appeal.

3.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issues on appeal.  If any 
benefits sought remain denied, the claimant 
should be provided a supplemental statement 
of the case and given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


